MITCHELL, J.
Rule 2(a) of Municipal Court Civil Appeals provides that notice of appeal must be filed within 30 days from notice of entry of judgment, but not in any event later than 60 days from entry of judgment.
If a motion for new trial is properly made and is denied *Supp. 917then the time for filing notice of appeal is extended until 15 days after entry of the order denying the motion.
On October 5, 1954, notice of entry of judgment was served by mail on counsel for appellant.
Time for appeal would then expire on November 6.
However, on October 9 a notice of intention to move for a new trial was served.
The motion was heard and on November 26, 1954, it was denied.
Time for appeal would expire 15 days thereafter, to wit, on December 11, 1954.
Notice of appeal was filed on December 17, 1954.
The appeal, therefore, must be dismissed.
Coughlin, J., and Hilliard, J., concurred.